Citation Nr: 1124302	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for interstitial cystitis, claimed as due to exposure to herbicides during service.  

2.  Entitlement to service connection for a skin disability, to include acne vulgaris and chloracne, claimed as due to exposure to herbicides during service.  

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2008, September 2009, and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    

In the October 2008 rating decision, the RO denied the Veteran's service connection claim for interstitial cystitis.  In the September 2009 rating decision, the RO denied the Veteran's service connection claim for acne vulgaris, and in the April 2010 rating decision, the RO denied the Veteran's service connection claim for a neck disability.  The Veteran perfected an appeal of all three rating decisions.  The three claims have been merged into the instant appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review, the Board finds that the Veteran's service connection claims must be remanded for further development.

Initially, the Board notes that the Veteran indicated that he has been in receipt of benefits from the Social Security Administration (SSA).  See TDIU applications received in October and November 2009.  To date, VA has not obtained the SSA determination or the medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

The Veteran seeks service connection for interstitial cystitis and a skin disability, both claimed as secondary to exposure to herbicides during service.  In-service exposure to herbicides is conceded, as the Veteran's service personnel records confirm that he had service in the Republic of Vietnam during the Vietnam era.  

As to the interstitial cystitis claim, the Veteran submitted a December 2007 statement from F.A.K., M.D., F.A.C.S., a professor of surgery and chief of the division of Urology at University Urology.  In this statement, Dr. F.A.K. observed that the Veteran was exposed to Agent Orange during service, and that he had been diagnosed with end stage bladder disease from interstitial cystitis.  Dr. F.A.K. further stated that "I have had several other patients with Agent Orange exposure that wound up with this as a complication and although you cannot 100% say that this caused it, it is certainly a distinct possibility."   The Board notes that interstitial cystitis is not a disorder that is presumed to have incurred in service based on exposure to herbicides.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his interstitial cystitis.  He has yet to undergo such an examination.  

The Board further notes that the Veteran has a skin disability, variously diagnosed as annular tinea corporis, onychomycosis, dermatitis, sebborrheic keratosis, and non-neoplastic nevus.   In support of his claim, he submitted an October 2009 statement from A.C.M, PA-C, a physician's assistant with a private dermatology practice indicated that the Veteran had been a patient since June 2009.  A.C.M. indicated that "[a]t the time we were treating him for hand eczema with concurrent tinea infection in the setting of diabetes mellitus.  At that time, we noticed ice pick type scarring at the lateral canthi and mid maxillary prominence of the cheeks.  The patient described to me that the flare of his acne happened while he was in Vietnam where he had consistent exposure to Agent Orange over the course of his tour of duty.  By history chloracne seems a likely diagnosis.  Chloracne has since been described as a cutaneous symptom of chronic Agent Orange exposure.  We have treated him for the acne scars with a topical Tretinoin and I recommended he discuss his exposure to Agent Orange w/associated complaints with his VA representative."  

Chloracne or other acneform disease consistent with chloracne are diseases presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e) (2010).  However, VA has not established presumptive service connection based on exposure to herbicides from any other skin disability.  Nonetheless, the Board finds that a VA skin examination is necessary to determine the current nature and etiology of any skin disability currently shown.  It is not clear whether the Veteran has been formally diagnosed with chloracne.  Although the Veteran has undergone VA examinations, to include a general medical examination, none specifically addressed his skin disabilities.  

Lastly, in his statement received in May 2010, the Veteran requested a VA examination to determine if he has a current neck disability that is related to service.  He is currently diagnosed with degenerative disc disease of the cervical spine (neck), and cervical radiculitis, which he attributes to an in-service injury.  In this regard, service treatment records show that in March 1970, the Veteran was struck during an apparent mugging on his left upper face and lip with a pipe; there is no indication of neck complaints, treatment, or diagnoses.  Nevertheless, the Veteran contends that his neck was injured during that event as he was hit by the pipe continuously until he stopped struggling.  

In light of the current neck disability and the in-service event, the Board finds that a VA examination is necessary.




Accordingly, the case is REMANDED for the following action:

1.   Arrange to obtain any additional VA treatment records for the Veteran, dated since May 2010.

2.  Obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed interstitial cystitis, acne vulgaris, and neck disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to the examiner.

a.  The examiner is requested to diagnose any skin disability found to be present, to include chloracne and acne vulgaris.  Then the examiner should opine whether it is at least as likely as not that the Veteran has a skin disability that is related to or had its onset in service, to include in-service exposure to herbicides.  In doing so, the examiner must also acknowledge the Veteran's competent and credible lay testimony regarding the continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in- service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).
The examiner is also asked to opine whether any current skin disability is proximately due to or aggravated by his service-connected diabetes mellitus.

b.  The examiner is also asked to opine whether it is at least as likely as not that the Veteran has interstitial cystitis that is related to or had its onset in service, to include his exposure to herbicides during service.  The examiner is asked to reconcile any opinion with the December 2007 opinion provided by Dr. F.A.K.  The examiner is also asked to acknowledge and discuss the Veteran's competent and credible lay testimony regarding the continuity of symptomatology since service.  

c.   The examiner is also asked to diagnose any neck disability found to be present, and then opine whether it is at least as likely as not that the Veteran has a neck disability that is related to or had its onset in service, to include the 1970 injury by a pipe.  In doing so, the examiner must specifically acknowledge and discuss the Veteran's competent and credible lay testimony regarding the continuity of symptomatology since service.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

4.  Thereafter, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


